Citation Nr: 1108091	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-10 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to July 8, 2008, for post traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 70 percent for PTSD on and after July 8, 2008.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to October 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the RO in Milwaukee, Wisconsin, which, in relevant part, granted service connection for PTSD, assigning an initial 30 percent, with a temporary total rating based on hospital treatment from October 15, 2007 to January 1, 2008.  

The Veteran initiated an appeal as to the 30 percent rating.  The RO assigned an increased rating of 50 percent for PTSD as of July 8, 2008, in a March 2009 rating.  The Veteran filed another Notice of Disagreement in March 2009, against both the 50 percent rating and the effective date assigned.  The RO took this to be a disagreement with the effective date, when the rating was an initial rating and the original Notice of Disagreement applied to the Veteran's rating since the date of service connection.  The Board has recharacterized the appeal to reflect the initial staged rating for PTSD.  The Veteran is not prejudiced by this recharacterization.

The RO granted a 70 percent rating, implemented in a July 2009 rating decision.  The RO also granted another temporary total rating for hospital treatment from April 6, 2009, to July 1, 2009, in an August 2009 rating decision.  Grants of total ratings constitute complete grants for those periods and the Board will not evaluate them.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Following perfection of his appeal and prior to certification, the Veteran submitted a September 2009 statement indicating that he wanted a "formal personal hearing" before the RO.  He requested that the hearing be conducted in St. Cloud, Minnesota, as that facility was closer than Milwaukee, Wisconsin.  He specified that he reserved the right to a Board hearing at a later date if necessary.  There is no indication that the Veteran was ever scheduled for a hearing at the RO.  There is no indication that the Veteran withdrew this request.  Accordingly, the Board remands to afford the Veteran due process and a hearing before the RO.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the RO, and notify him of the scheduled hearing at the latest address of record.  This hearing is to be scheduled in accordance with applicable law.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

